Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-10 in the reply filed on May 23, 2022 is acknowledged.  The traversal is on the ground(s) that search and examination entire application can be made without serious burden.  This is not found persuasive because these inventions are independent or distinct and they have acquired a separate status in the art due to their recognized divergent subject matter. In view of this reason, a restriction imposed is clearly proper.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Islam et al (US 2018/0248254) in view of Nemoto et al (US 2021/0119344)
Regarding claims 1 and 10, Islam discloses in Figures 2 and 5, an electronic device comprising: 
a housing (500) having an inner space; an antenna structure disposed in the inner space of the housing (500) and including:
a printed circuit board (PCB) (518, Fig. 5) having a first board surface (surface of 522) facing a first direction (up of Z direction, Fig. 5), a second board surface (surface of 520) facing a second direction (down of Z direction, Fig. 5) opposite to the first direction, a board lateral surface (524, Fig. 5) surrounding a space between the first and second board surfaces, a plurality of insulating layers, and a ground layer (542, Fig. 5); and
at least one antenna (503, Fig. 5) disposed in the PCB (518), overlapped with the ground layer (542) when the first board surface (surface of 522) is viewed from above, and forming a beam pattern in a direction that the board lateral surface faces,
a wireless communication circuit (505, Fig. 5) disposed in the inner space of the housing and configured to transmit and/or receive a radio signal through the at least one antenna.
wherein the housing (500, Fig. 5 or 200, Fig. 2) includes a front cover on which a display is disposed, a rear cover facing opposite to the front cover, and a lateral member surrounding the inner space between the front cover and the rear cover, and
wherein the antenna structure (204a-204d, Fig. 2) is disposed to form a beam pattern in a direction that the rear cover faces, a direction that the front cover faces, and/or a direction that the lateral member faces.
Islam does not disclose wherein the at least one antenna includes: a conductive line disposed on a first insulating layer among the plurality of insulating layers; a conductive via extended from the conductive line in the first direction; and at least one conductive pattern branched at a right angle from the conductive line on the first insulating layer.
Nemoto discloses in Figures 1-3, wherein the at least one antenna includes: a conductive line (33) disposed on a first insulating layer among the plurality of insulating layers); conductive via (3) extended from the conductive line (33) in the first direction (vertical); and at least one conductive pattern (34) branched at a right angle from the conductive line (33) on the first insulating layer.
It would have been obvious to one having ordinary skin in the art before the time the invention was made to modify the antenna structure of Islam with the antenna structure as taught by Nemeto to improve the directivity of the antenna structure. Therefore, to employ having the antenna structure as claimed invention would have been obvious to person skill in the art.
Regarding claims 2-4, as applied to claim 1, Nemoto discloses in Figure 1, 
wherein the at least one conductive pattern (34) includes:
a first conductive pattern (pattern connecting to 31) having a first length and extended from the conductive line in one direction; and
a second conductive pattern (pattern connecting to 32) having a second length and extended from the conductive line in another direction opposite to the one direction;
wherein the first conductive pattern and the second conductive pattern have substantially same length and/or shape;
wherein the at least one antenna has impedance characteristics determined based on lengths of the first and second conductive patterns.
Allowable Subject Matter
Claims 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEU HIEN T DUONG whose telephone number is (571)272-8980. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIMARY CRUZ LOPEZ can be reached on 571-270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIEU HIEN T DUONG/Primary Examiner, Art Unit 2845